Citation Nr: 1444252	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome.

2. Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2006 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In his October 2008 and March 2011 substantive appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but in September 2011, he withdrew that request.  As no further communication has been received from the Veteran with regard to a hearing, the Board considers the hearing request to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).

A temporary total evaluation for the Veteran's back disability was assigned from March 4, 2008 to May 1, 2008 in a September 2009 rating decision for a period of post-surgical convalescence.  A November 2011 rating decision assigned a separate 20 percent rating for right lower extremity radiculopathy and a separate 10 percent rating for left lower extremity radiculopathy, both effective November 15, 2011, as associated with his service-connected spine disability.  The Veteran has not appealed either of these decisions, and those issues are not before the Board at this time.

In his March 2011 VA Form 9, the Veteran indicated he was appealing his back, not his hips.  However, subsequent actions by the RO, including the July 2014 VA examination, and the Informal Hearing Presentation submitted by the Veteran's representative in September 2014 indicated to the Veteran that his claim for service connection for a bilateral hip disability was still on appeal, and he took no further action to withdraw the claim.  Therefore, the Board determines that this issue remains within its jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  In July 2014, the Veteran was afforded a VA examination that assessed the current manifestations of his lumbar spine disability, as well as the nature of his hip disability and its etiology.  However, no supplemental statement of the case (SSOC) was issued by the RO, as required to afford the Veteran due process in adjudication of his claim.  Therefore, the Board must remand the appeal so that this additional relevant evidence may be considered by the RO and the issues readjudicated. 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues on appeal, including a review of all evidence added to the claims file since the most recent SSOC in September 2011.  If any benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



